CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: l Of 36 PAGE|D #Z l

AO 108 (Rev. 06/09) App|ication for 11 Warrant to Seize Property Subject m Fori'eitnre

UNITED STATES DISTRICT COURI ' " " k
for the ' f §§ ;1_|!-_? :__

Southern District of Ohio

ln the Matter of the Seizure of

(Br'i'eji'y describe rhe properiy 10 be seized) ' * ‘ ` '
Case No.

l\/l|C_HAEL J. NEW!V|AN

Net Proceeds due to the Seiier(e) of the Rea| Property located
319397 Ridings Boulevard, Centervi|ie, Ohio 45458

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a Seizure warrant and state under

 

 

penalty of perjury that l have reason to believe that the following property in the Southerri District of
Ohio is subject to forfeiture to the United States of America under 18 U.S.C. §
981(3)(1)(/\) and (C) (desci'."be the proper!y)l

and 28 U.S.C. §2461(0) and 18 U‘S.C.§ 2428

The application is based on these facts:

See attached Afi‘”idav':t

d Continued on the attached sheet

2%%@17

Appli`ccmt' 5 signature

Kenny D. i-ioward, S.A. Federa| Bureau of investigation

 

Pr'r`nfed name and title

Sworn to before me and signed in my presence

 

 

 

.)'udge s signature

Date: \L| ij ll § ’A/\\'I`A"'N/€I/iv/Hi

 

City and Sta;@; Dayton, Ohio Michael .i. Newrrian U_nited Ste‘tes Magistrate Judge

Prmted 1111`1_11€ and rifle

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 2 0136 PAGE|D #Z 2

AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

1, Kenny D. Howard, being duly sworn, depose and state;
I. INTRODUCTION

l. l arn a Special Agent of the Federal Bureau of lnvestigation (“FBI”) and have been so
employed since l\/lay 2018. l am currently assigned to the Dayton Resident Agency of the
Cincinnati Field Division. 1 presently am assigned to work a variety of criminal and national
security matters, including the investigation of violent crimes and major offenses such as federal
bank robberies and the apprehension of federal mgitives. Prior to my employment with the FBl,
from January 201 l through May 2018, l was a Fraud lnvestigator with the Ohio Auditor’s
Office. While employed with the Ohio Auditor’s Office, 1 was assigned to the FBl Southem
Ohio Public Corruption Task Force, from l\/larch 2016 through May 2018. 1 obtained my
Bachelor of Arts in Accounting, from Wilmington College, Ohio. Prior to my employment with
the FBl 1 was a Certified Fraud Examiner.

2. As a special agent, 1 have received training in the investigations of white collar crimes,
including bank fraud, mail fraud, wire fraud, embezzlement, and money laundering 1 have
participated in the investigation of financial crimes involving, among others things, employee
embezzlement from federally insured financial institutions and other commercial businesses 1
have participated in the execution of search and seizure warrants involving financial crimes and
have interviewed individuals that have perpetrated frauds against businesses and banks

3. During my employment with the Ohio Auditor’s Office and during my assignment to the
FBI Southem Ohio Public Coiruption Task Force, 1 have conducted and participated in many
investigations involving violations of the United States laws and the State of Ohio laws relating
to theft, fraud and money laundering 1 have participated in the execution of numerous federal
and state search warrants in such investigationsl 1 have extensive training in many methods used
to commit theft, fraud and money laundering

4. Based on my training, experience and participation in financial investigations, and based
upon the experience and knowledge of other agents and officers who were involved in the
investigation from its onset, 1 know:

a. That individuals who receive hinds from a particular crime will attempt to
legitimize the proceeds of the crime by depositing the funds into bank accounts in nominee
names. These individuals will often launder the funds through these nominee bank accounts in an
attempt to further conceal the disposition of the funds.

b. That individuals who receive hinds from a particular crime will attempt to conceal
the disposition of these funds by purchasing personal assets with cash. These individuals use,
control and maintain these assets in their residences and businesses and will maintain receipts
from these assets in their residences and businesses These documents include car titles and
deeds, other documents relative to large equipment

Page 1 of 35

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 3 0136 PAGE|D #Z 3

c. lf an individual has removed bulk currency from a bank, it tends to come handed
(i.e., in a money strap or band). After removing money from the bank, the individual often
retains the band on the currency until the currency is accessed.

d. ln the modern era, people bank online, conduct transactions online, make travel
arrangements, access to overseas banks and check credit card statements on line.

e. When individuals obtain crime proceeds, particularly in the form of US currency,
they are unliker to deposit all of it into bank accounts for fear of alerting authorities As such,
these individuals often keep bulk currency at their residence or businesses, in safes, vehicles, etc.

5 . This affidavit is intended to include facts to support the seizure of the Net Proceeds due
to the Sellers of the Real Property located ats 9397 RlDfNGS BLVD, CENTERVILLE Ol-HO
45458 and does not purport to set forth all of my knowledge of, or investigation into, this matter.
The facts and information contained in this affidavit are based on, among other things, my
personal knowledge, my training and experience, as well as my conversation with various
witnesses, including law enforcement personnel who have participated in this investigation, and
the review of certain documents and records l\/lost notably, this affidavit does not set forth every
transaction conducted in this case.

II. PURPOSE OF AFFIDAVIT
6. 1 make this affidavit in support of:
a. the seizure of the following asset:

(1) Net Proceeds due to the Seller(s) of the Real Property located at 9397 Ridings
Blvd, Centerville Ohio, 45458, pictured below, more specifically described as:

Situate in Sections 17 & 23, Town 3, Range 5, MRs, in the Township of Washington,
County of Montgomery, State of Ohio, being Lot l\lumbered SEVEN (7) The Trails

of Saddle Creek, Section l as recorded in Plat Book “206”, page(s) 28-28B of the
Plat Records of l\/lontgomery County, Ohio.

Auditor Parcel No: 067-223-42-7

Page 2 0f35

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 4 0136 PAGE|D #Z 4

 

Page 3 of 35

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 5 0136 PAGE|D #Z 5

b. as there is probable cause to believe the following individuals/entities:

(1) LlSA THOMAS; the owner of:

 

a. .1 AN’S GROOMING, (Sole Proprietorship/Pet Grooming);

b. DlSCREET LEE, (Sole Proprietorship/Escort Services);

 

Page 4 of 35

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 6 0136 PAGE|D #Z 6

(2) ana GEoRGE HELMS;

 

c. were involved in one or more of the following violations;

(1) 18 U.S.C. § 2422(a) (l\/lann Act);

(2) 18 U.S.C. § 1956 (Money Laundering);

(3) 18 U.S.C. § 1957l (Money Laundering (Spending));

(4) 18 U.S.C. § 1956(h) (Conspiracy to Comrnit l\/loney Laundering); and
(5) 26 U.S.C. § 7201 (Tax Evasion);

(6) 26 U.S.C. § 7202 (False Tax Return);

(7) 26 U.S.C. § 7203 (Failure to File, Pay Tax);

d. and the proceeds are subject to forfeiture pursuant to:

(l) 18 U.S.C. § 981(a)(1)(C)(civil forfeiture) as property, real or personal which
constitutes or is derived from proceeds traceable to any offense constituting

“specified unlawful activity” (“SUA”) as defined in 18 U.S.C. § 1956(0)(7) which
includes a violation of18 U.S.C. § 2422(a)(l\/lann Act); 18 U.S.C. § 1956 (Money

Page 5 0135

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 7 0136 PAGE|D #Z 7

Laundering), 18 U.S.C. § 195 7 (Laundering SUA Proceeds in Excess of $10,0()0.00); or a
conspiracy to commit such offense_;

(2) 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)(criminal forfeiture) as property,
real or personal which constitutes or is derived from proceeds traceable to a violation of
any offense constituting “specified unlawful activity” as defined in 18 U.S.C.

§ 1956(0)(7) which includes a violation of 18 U.S.C. § 2422(a)(1\/lann Act); 18 U.S.C. §
1956 (Money Laundering), 18 U.S.C. § 1957 (SUA Transactions in Excess of
$10,000.00); or a conspiracy to commit such offense ;

(3) 18 U.S.C. § 2428(a)(1) (crirninal forfeiture) as property, real or personal that was used
or intended to be used to commit or to facilitate the commission of a violation of 18
U.S.C. § 2422(a)',

(4) 18 U.S.C. § 2428 (a)(2) (crirninal forfeiture) as property, real or personal, constituting
or derived from any proceeds that such person obtained, directly or indirectly, as a result
ofa violation of18 U.S.C. § 2422(a);

(5) 18 U.S.C. § 2428(b)(1) (civil forfeiture) as property, real or personal used or intended
to be used to commit or to facilitate the commission of a violation of 18 U.S.C.
§ 2422(a); and/or

(6) 18 U.S.C. § 2428(b)(2) (civil forfeiture) as property, real or personal, that constitutes
or is derived from proceeds traceable to a violation of 18 U.S.C. § 2422(a).

7. This affidavit is intended to show only that there is sufficient probable cause for the
seizure of the Net Proceeds due to the Seiler(s) of the Real Property located at 9397 Ridings
Boulevard, Centerville, Ohio 45458 and does not purport to set forth all of my knowledge of, or
investigation into, this matter. The facts and information contained in this affidavit are based on,
among other things, my personal knowledge, my training and experience, as well as my
conversations with various witnesses, including law enforcement personnel who have
participated in this investigation, and the review of certain documents and records.

III. VIOLATIONS

A. SUMMARY OF THE VIOLATIONS

8. The investigation has revealed that GEORGE HELMS paid LISA THOMAS just under
$2.5 million dollars between 2007 and March 2016 in exchange for her interstate travel to
l\/lichigan to engage in illegal sexual activity in violation of the l\/iann Act. HELMS and
THOMAS also engaged in money laundering by conducting financial transactions with the
proceeds of HELMS’ payments, in order to conceal or disguise the nature, source and ownership
of the proceeds and to promote the carrying on of the illegal activity

9. HELMS and THOMAS created a sham Limited Liability Company called R
BOULEVARD PROPERTIES, LLC (hereinafter “RIDING LLC”) to conceal the payments to

Page 6 0f35

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 8 0136 PAGE|D #Z 8

THOMAS for her “exclusive escort services”, and to allow HELMS to pay THOMAS for her
“exclusive escort services” without his wife finding out. HELMS and THOMAS then caused
RIDING LLC to purchase the house at 9397 RlDINGS BLVD, using 8925,000 of the proceeds
HELMS paid THOl\/IAS for her “exclusive escort services”. THOMAS referred to the residence
in the Helms v. Thomas litigation as their “Love Nest”. (Helms v. Thornas, et al., l\/iontgomery
County Common Pleas Court Case No: 2016CV03740.) '

10. HELMS also paid THOMAS roughly 830,000 a month to travel to l\/lichigan to provide
her “exclusive escort services”, i.e., engage in prostitution HELMS transferred approximately
830,000 a month into the sham LLC to conceal or disguise the nature, source and ownership of
the proceeds THOMAS withdrew payments out of the LLC’s account to pay for personal
expenses such as paying off the loans on her Porsche and the l\/lercedes purchased for her
daughter. Finally, THOMAS failed to report the approximately $2.5 million dollars she received
from HELl\/IS on her tax returns

ll. This case is related to a pending federal murder case, United Stares v. Sterlr`ng Roberrs,
(SDOH/Dayton, Case No: 3:18CR0032). In the Roberts case, THOMAS’ sister (CHANDRA
HARMON) and niece (TAWNEY CALDWELL) are charged with violations related to the
murder of Robert Caldwell. Robert Caldwell is TAWNEY CALDWELL’S ex-husband and the
father of her three sons

12. Robert Caldwell was shot and killed by STERLING ROBERTS, the father of TAWNEY
CALDWELL’S two toddler aged girls STERLING ROBERTS shot Caldwell when Caldwell
was taking his and TAWNEY CALDWELL’S sons to their counseling session. Counseling had
become necessary due to the acrimonious child custody proceedings The murder occurred in the
parking lot in the presence of all three boys

13. Shortly after the murder, one boy, who was approximately 14 years of age, went missing
After one year and a reward being, the missing boy was found hiding in the house of one of
THOMAS’ employees That employee worked for THOMAS at JAN’S PET GROOMING, a
business which TI-lOl\/IAS appears to be using to disguise her income from prostitution
THOMAS’ employee is not a United States citizen and has been in the country illegally.

B. MANN ACT VIOLATIONS

14. The Mann Act, Title 18, Section 2422(a), prohibits inducing or enticing another person to
travel in interstate or foreign commerce to engage in prostitution or unlawful sexual activity.

15. There is probable cause to believe that HELMS induced and enticed THOMAS to travel
in interstate and foreign commerce, i.e., to l\/lichigan, China, and other locations outside Ohio
and the United States, to engage in prostitution or sexual activities for which a person can be
charged with a criminal offense, in exchange for the HELMS’ payments of approximately
$1,709,876.41 which includes 8925,000 for the purchase of 9397 RIDINGS BLVD recorded on
October 30, 2013 in the name of R BOULEVARD PROPERTIES, LLC, and payments of
approximately 830,000 a month for Tl-IOMAS’ “exclusive escort services” during the period of
November 2013 through February 2016. '

Page 7 of 35

CaSe: 3218-mj-00813-|\/|JN DOC #Z l Filed: 12/19/18 Page: 9 0136 PAGE|D #Z 9

16. HELMS induced and enticed THOMAS to travel in interstate or foreign commerce to
engage in illegal sexual activities by paying her approximately $2.5 million dollars

17. When HELMS first met THOMAS, she was already providing escort services
THOMAS started providing escort services in the Dayton, Ohio and surrounding areas in 2007.

18. THOMAS advertised her services on the EROS website. The following picture depicts a
screen shot from the website:

.: r"l’ n '. 0
ven¢--~.¢~" "

Discreet Lee

GEN|JER'
NA|R‘
HT:
w-r.
AFF|l,
ET‘N'N|C|TY'
AVAELABLE ¥O'
AVMLAB¥LET'\'"
LDCATlOM

ff

i‘-`W
\.-.

 

Page 8 of 35

19.

20.

CaSe: 3218-mj-OOSl3-|\/|.]N DOC #Z l Filed: 12/19/18 Page: 10 0136 PAGE|D #Z 10

According to her website, LISA THOMAS advertises herself as follows:

1 am undoubtedly a unique individual, sophisticated yet uncomplicated l love
living an atypical life with an optimistic open mind, Being in my thirties, 1 have
enough life experience to know what 1 desire and 1 continue to enjoy all there is to
be desired 1 am sexy, seductive and uninhibited. l\/ly charismatic flirtatious
disposition is sure to allow you comfort and relaxation soon after we meet

l am very health conscious maintaining a healthy lifestyle and a regular exercise
agenda that contributes to my toned figurel With my silky long blond hair,
captivating blue eyes and a smile that lights up a room, 1 certainly will ignite your
passion. l\/ly appearance is sexy while always displaying elegance.

If you are a discerning gentleman who appreciates the company of a well-
traveled, intelligent woman, who is also fun and affectionate, then 1 may be for
you. Escape the ordinary, and experience the extraordinary

As depicted below, LISA Tl-IOl\/IAS advertised “So much more than a GFE”.

f ,, ._~1.., 11.=.\“.,

W@ RLD

mm MDR£ nlolom an clT\lS REDLIGNT mo ,LBV'ER'|'|SJ\."_, \,NF(_} »N,()||‘\IA'H(`)M 1 H[LP

 

 

[' zme.i§m;i>r'§I _

Discreet Lee

50 much more than a GFE. lf you allow youm!f to lnslnt on univ the flnect
companion with a flalr of fun and paulael, thin allow yours¢lf to indulge!

Nl|¢h|‘- S'l' (i¢l uni ¢¢mhri 5e1-nall

Wo\¢hr, ms nn (-\l mr newman cuno-nn

mike !4€ ted cmi Almhdms lnmnd¢n¢

Hl¢l: 34‘ (” end inc-ll nod/or cascade ln¢¢ll, overall
wpc-11 z-\* gu am annum am non

M.|e moves m

m canon blu-

AVAILAD{F lfl CINCU|“AYI._ DAV‘GN. l E`O\.UMBUS

  

lam lumq-u¢ y¢t.....~. l|¢v¢ leeu'\g an sevle
mmmopuui»u¢omm wr\gmmpdlma»l lth¢¢r\uughlh¢-'lo¢rl¢ncl|nll-lww
whq|m¢rqlwrmmll"__dl¢nlwlllmhludldtiiei¢. llel‘\l¢r¢, kdu¢tlv¢lM
‘~m.. \. ll!ur¢

 

Enllm lmlg¢

m
wlhuyoue.omfo¢\lndnl:'ndi¢n connican

q 5'4 nn gm \~¢I¢hlng n mm 105 pounds aim m mims maurer-nmu ne 34¢;-2-\-:4, t nm
m ne omni union on mm m nmu

lmv'yh..lhcu-¢lnn¢, MM.MHWNimwlnwhnm-MM
WWNWWM. Wlhfelvllivlef\¢b|¢lldhl\r ucmjbb¢qdln¢i'nl|¢
Mwwmlmlmwd'm“mmmlmm¥mm“m
cumming-nam
\tyoumlmnmnmamwhowmmmmo|u-dl-mm ¢M¢¢n¢
ammwhnhoblhn¢ndmm,mmlmhhlm. E\¢lp¢*-unmqwn¢ry..n¢
wmm¢ummi|m!

quuonl;\$§\)l 1 M\ll'.ll°mf l hood

;|¢:¢L¢,-mmmmmi~-lnmmm¢mmlnyquuw‘vwm
m .

 

Emall: leedlscr¢ntl¢e°lol. com
T¢l¢phon¢: *82 937 287-1998 (No Blod¢¢d Cllll Plel“l)
W¢bllh: htt,p: //www. dl¢cr¢¢tl¢¢. com

Wmm|ounhmfom¢hohh|wonAlmerhum

 

 

m‘m“*;m¢r"¢lc-¢¢-|luzu-mm|m ¢¢,,.M¢q.,\,

Page 9 of35

CaSe: 3218-mj-OOSl3-|\/|.]N DOC #Z l Filed: 12/19/18 Page: 11 0136 PAGE|D #Z 11

21. Your Affiant knows that “GFE” stands for “Girl Friend Experience” and that means sex.
22. THOMAS advertised that her services are only available to “l\/len”.
23. THOMAS advertised her rates as 8550 for an hour and $l,000 for 2 hours

24. THOMAS advertised that she accepted “donations” in connection with her hourly rates of
$5 50 an hour and $1, 000 for 2 hours THOMAS has not registered her “escort” business as a
501(0)(3) non- -profit organization Thus, the use of the term “donations” appears to be an attempt
to distance her “escort” services as an exchange of money for sex.

25. On Valentine’s Day weekend in 2009, LISA THOMAS was arrested for two Counts of
Prostitution Count One charged Soliciting for Prostitution in violation of ORC 2307.24A.
Count Two charged Prostitution in violation of ORC 2307.25.

26. These charges against THOMAS arose out of a sting operation during which she solicited
Detective R. Stevens to engage in sexual activity for hire, i.e., GFE, Girl Friend Experience, Sex,
or lntercourse for 8550.00 and engaged in sexual activity for hire by grasping the detective’s
genitals for sexual gratification for $550.00.

27. According to Detective Stevens’ report, during the sting operation, he responded to an
escort advertisement on www.erosguide.com. LISA TI-IOMAS was advertising as Discreet Lee.
The report states:

ln the ad [LISA THOMAS] advertised “So much more than a GFE.” GFE is a
term meaning “girl friend experience” which generally means that sexual acts
would be performed such as intercourse, masturbation and/or oral sex. [LISA
THOMAS] advertised her fees as 8550 hr. / 81000 2 hrs Det. Stevens responded
to the ad.[LlSA THOMAS] advised that she had a dinner engagement and would
not be available. [LISA THOMAS] required that Det. Stevens provide her with
references from past girls he had seen Det. Stevens provided names and
information of others advertising [LISA THOMAS] advised she had to make
sure Det. Stevens was not law enforcement [LISA THOMAS] advised that she
would ca11 Det. Stevens the next day (2-17'-09) if she could arrange a time to see
him On 2-17-09, [LISA TI-IOMAS] phoned Det. Stevens sometime between
llam- 12pm. [LISA THOMAS] advised that she could see Det. Stevens if he was
still interested [LISA THOMAS] stated she would be in Columbus between
3:15pm - 3:30pm. Throughout the conversation [LISA THOMAS] assured that
she provided the GFE experience and her session was $550 hr. Det. Stevens
agreed to the appointment Det. Stevens provided [LISA THOMAS] with the
hotel information, ..., room #161. Det. Stevens was informed that [LISA
THOMAS] did call the front desk confirming that he was registered and provided
her with the correct information [LISA THOMAS] again phoned Det. Stevens at
3:12pm and advised she was close and would arrive momentarily. At 3:20prn,
Det. Stevens answered the door of room #161. Det. Stevens greeted [LlSA

Page 10 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 12 0136 PAGE|D #Z 12

THOMAS] as she entered the room. [LISA THOl\/IAS] asked if she could use the
bathroom Det. Stevens sat on the bottom of the bed. [LISA THOMAS] exited
the bathroom and sat beside Det. Stevens A brief conversation took place with
[LISA THOMAS] asking multiple questions [LISA THOMAS] stood stating she
was going to get comfortable and advised Det. Stevens to do the same. [LISA
THOMAS] undressed down to her bra and panties Det. Stevens undressed down
to his underwear. Both lay on the bed and [LISA THOMAS] began rubbing Det.
Stevens’ arms and legs [LISA THOMAS] eventually grasps Det. Stevens’
genitals for sexual gratification Det. Stevens immediately stopped [LISA
THOMAS’] actions by stating that he had to use the bathroom At 3:42pm Det.
Stevens exited the bed and entered the bathroom Detectives entered the room
placing [LISA THOMAS] under arrest for 2307.24A Soliciting and 2307.25
Prostitution

28. Your Affiant notes that there is no need to determine if a customer is “law enforcement”
if your “escort” business is providing a lawful service.

29. On January 5, 2010, LISA THOMAS plead guilty to a reduced charge, ORC 2917.11,
Disorderly Conduct

30. While this criminal action was pending the following negative reviews for her services
was posted:

ezDi|lsborodave 03-'.31-09. 15:50

Harpo reply

[QUOTE=HarpoZu]Hey Diil,

We|come, what about discreet Lee? l looked up her web site and thought 5.50 an hour
is way to much for this area. Also saw a review that Wasn't good about her. There are
plenty of younger and hoffer babes that you can get for 2.50 to 3.0 an hour.

There is a provider in Covington, KY called Paige Turner and you can find
her on Eros. P|enty of good reviews We all miss the AlVlP's.

HarpoZU[/QUOTE]| agree, that is way too much. | orginally was introduce
by her sister who l met through an escort service in Dayton back in the
90's. Lee took over her sisters clients Back then she just charged me two
as a friend discount but now she wants more We were both younger back
then but she is a little pricey for her age. l think they all overprice on thier
websites. VVas told by an escort that you can always lower a price for a
client but hard to raise Thanks forthe Paige Turner info. | see Hai|y
Sparl<|es fairly regular now.

Nkyl<inkyguy

Whitney
04-01-09, 14:56 (Emphasis added.)

Page 11 of35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 13 0136 PAGE|D #Z 13

31. From 2007 until early 2016, when their relationship ended, LISA THOMAS provided
escort services to HELl\/IS.

32. During the period of 2007 to 2016, HELMS was married HELl\/IS had no need of hiring
a woman simply to attend functions or provide companionship because he had a wife and
children

33. HELMS’ relationship with THOl\/IAS ended in early 2016, shortly after HELMS’ wife
filed for divorce. The divorce proceedings were filed in l\/fichigan, the HELMS’ state of
residence.

34. After HELMS’ wife filed for divorce, HELMS stopped paying THOMAS 830,000 per
month. THOMAS stopped providing escort services to HELMS.

35. HELMS contacted THOMAS about selling 9397 RID1NGS BLVD and on l\/larch 8,
2016, they signed a contract to list the property for sale for 81,150,000. However, THOMAS
refused to move out of the property or cooperate with the broker. When an offer of 8900,000
was received in June 2016, THOMAS refused to accept the offer. Consequently, in July 2016,
HELMS sued Tl-lOl\/IAS in Montgomery County Common Pleas Court to dissolve R
BOULEVARD PROPERTIES LLC, and sell its sole asset, the real property at 9397 RIDINGS
BLVD. (Helms v. Thornas, et al., Montgomery County Common Pleas Court Case No:
2016CV03740.) The Court records provide insight into the relationship between HELl\/IS and

THOMAS.
36. HELl\/IS alleged in the Complaint that:

a. He “previously had a personal relationship” with THOMAS which “began when
HELl\/IS paid THOMAS for her services as a high-end escort offering more than the
girlfriend experience”',

b. He “paid Tl-lOl\/IAS for such services and further provided her gifts, including
money”;

c. He and THOMAS “formed R. BOULEVARD PROPERTIES, LLC, which was
formed for the purpose of acquiring, developing andfor managing real property
located in l\/.Iontgomery County, Ohio”;

d. The transaction with R_ BOULEVARD PROPERTIES, LLC “was not a payment for
escort services and was not a gift, but rather was a business venture to buy and trade

real estate_”

e. He and THOl\/IAS are each fifty percent (50%) members of the Ohio limited liability
company known as R. BOULEVARD PROPERTIES LLC;

Page 12 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 14 0136 PAGE|D #Z 14

f. He contributed approximately 81,709,876.41 in cash to R. BOULEVARD
PROPERTIES, LLC for the purchase, furnishing utilities, maintenance, taxes and
repair of certain real property in Montgomery County, Ohio.

37. HELMS alleged various theories for relief and requested an order dissolving the LLC,
selling the property owned by the LLC, 9397 RIDINGS BLVD, and as the sole contributor of
capitol to the LLC, that he be awarded the full proceeds of the sale of 9397 RIDINGS BLVD.

38. HELMS attached an unsigned Operating Agreement for R BOULEVARD
PROPERTIES, LLC to the Complaint That Operating Agreement vaguely provides that the
business purpose of the company is to: “engage in any lawful business permitted by the Act or
the laws of any jurisdiction in which the Company may do business”

39. The day after filing the Complaint, HELMS filed a l\/lotion for a Temporary Restraining
Order (TRO). At that time he alleged that not only had he contributed 81,7'09,876.41 for the
purchase, furnishing utilities, maintenance, taxes and repair of 9397 RIDINGS BLVD, he
subsequently had contributed an additional 8759,876.41 to the LLC’S bank account
40. THOMAS responded to the l\/lotion for the TRO by challenging the proper purpose of the
LLC. THOMAS argued that 9397 RlDINGS BLVD was purchased merely as a “love nest” or
gift to her. The TRO was denied
41. THOMAS answered HELMS’ Complaint and filed a Counterclaim alleging:

a. l-IELl\/IS hired her as an escort;

b. Their relationship “was a business relationship in which HELMS paid Tl-lOMAS
compensation in exchange for her escort services”;

c. Prior to October 2013, THOMAS did not provide escort services exclusively to
HELMS, but rather provided escort services to a number of other clients;

d. In July 2012, HELMS purchased a ML350 l\/lercedes SUV for THOMAS’ daughter;
e. ln December 2012, HELMS purchased a Porsche Cayenne Turbo for THOl\/IAS;
f. ln August 2013, HELMS purchased a horse for THOMAS’ daughter;

g HELMS was j ealous and angered by the fact that THOl\/IAS provided escort services
to other males;

h. HELl\/IS and THOMAS came to an agreement that HELMS would give THOMAS a
home and a lifetime of financial support in exchange for her exclusive escort services;

Page 13 of35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 15 Of 36 PAGE|D #Z 15

i. HELMS formed R BOULEVARD PROPERTIES, LLC to carry out the agreement
and to hide his agreement from his wife; there Was no intent to start any business or
investment;

j. HELMS purchased the house at 9397 RIDINGS BLVD through R BOULEVARD
PROPERTIES, LLC which he gave to THOMAS in exchange for her exclusive escort
services;

k. On September 2l, 2013, HELl\/IS sent a text message to THOMAS stating: “What are
you doing today? No Rolls yet had to put it on hold while [I] buy my lover a house! l !!

l. The purchase of the home and the creation of the LLC was for the purpose of making
direct payments to THOMAS [for] her services and/or was a voluntary gift;

rn. On January 28, 2014, HELMS sent a text message to THOMAS stating in reference
to the LLC account, “Your Money is in Your Account”_;

n. “The LLC also had the purpose of concealing THOMAS’ identity from his wife and
conceal the payments to THOl\/[AS under the agreement”;

o. “The LLC further had the purpose of avoiding the gift tax consequences of paying
THOMAS directly;

p. On October 10, 2013, HELMS sent a text message to THOMAS stating: “prutting
money in the LLC is an issue we can pay it directly! 1 am worried that it might create
a gift tax for mel”;

q. “R BOULEVARD PROPERTIES LLC never bought, sold, or otherwise engaged in a
for profit real estate business during its entire existence”;

r. “The only money deposited or withdrawn under the LLC account was for the
payment of LISA THOl\/IAS’ exclusive escort services under the agreement”;

s. “From November 2013 to march 2016, HELMS deposited approximately $30,000 per
month into the LLC account for payment to LISA THOMAS under their agreement”;

t. HELMS only visited 9397 RIDINGS BLVD one time for 10 minutes in March 2014',

u. THOMAS continued to abide by her obligations under the agreement by providing
exclusive escort services to l-IELMS and received consistent payment from HELMS
from November 2013 to March 2016;

v. ln January 2016, HELl\/IS moved out of his Michigan home and separated from his
wife;

w. HELMS’ wife filed for divorce on February 9, 2016;
Page 14 of35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 16 Of 36 PAGE|D #Z 16

X. HELMS ceased making payments to THOMAS around March 2016.

42. THOMAS alleged that HELMS breached their contract, because although she provided
“exclusive escort services” to HELMS:

a. HELMS stopped making payments to her in March 2016; and therefore,

b. HELMS owed her the Fair Market Value of the 93 97 RIDINGS BLVD house
($1,150,000), plus $12,300,000 ($30,000 per month for her remaining 34 year
lifetime) for breaching their contract

THE THOMAS FAMILY ESCORT BUSINESS

 

43. LISA THOMAS’ sister is CI-IANDRA HARMON. According to one reviewer of
THOMAS’ escort services, THOMAS took over her sister’s clientele.

44. LrsA rHoMAs is the Aunr of rAwNEY CALDWELL (rHoMAs), pictures below
TAWNEY cALDWELL’s mother is LISA rHoMAs’ Stsrer, CHANDRA HARMON.

 

45. TAWNEY CALDWELL took up the family business, advertising her own escort service
using the website Www.voursunshinetodav.com, and the name “chrissylane”.

Page 15 of 35

 

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 17 Of 36 PAGE|D #Z 17

46. TAWNEY CALDWELL offered the same rates: $550 - l hour, and $1,000 - 2 l-lours. ln
addition, TAWNEY CALDWELL advertised $5,000 - Overnight.

 

 

47. TAWNEY CALDWELL copied her Aunt’s advertisement almost verbatim stating:

l am undoubtedly a unique individual, sophisticated yet uncomplicated l love
living an atypical life with an optimistic open mindl Being in my late twenties, l
have enough life experience to know what f desire and l continue to enjoy all
there is to be desired. l am sexy, seductive and uninhibited, all while remaining
discreet. My charismatic flirtatious disposition combined with stimulating
conversation is sure to allow you comfort and relaxation soon after we meet. ...

1 am very health conscious, maintaining a healthy lifestyle and a regular exercise
agenda that contributes to my toned figure With my silky long blond hair,
captivating blue eyes and a smile that lights up a room! l certainly will ignite your
passion! My appearance is sexy while always displaying elegance.

Page 16 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 18 Of 36 PAGE|D #Z 18

lf you are a discerning gentleman who appreciates the company of a well-
traveled, intelligent woman, who is also fun and affectionate, then l am the one

for you. Escape the ordinary. and experience the extraordinary!

(Italics indicate the differences in THOMAS’ and TAWNEY’S advertisements.)

 

48. TAWNEY CALDWELL was married to Robert Caldwell and had three boys with Robert
Caldwell.

Page 17 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 19 Of 36 PAGE|D #Z 19

49. TAWNEY CALDWELL got into a relationship with STERLING ROBERTS, pictured
below, and had two girls with STERLING.

 

50. Shortly after Robert Caldwell obtained custody of the three boys, Robert Caldwell was
shot and killed on August 15, 2017, in front of the boys.

51. TAWNEY CALDWELL and STERLING ROBERTS have been indicted in federal
district court in the Southem District of Ohio at Dayton, in United States v. Sterling Roberis, et
al., Case No: 3:18CR032 (SD Ohio) on several charges, including killing Robert Caldwell
through the use of a firearm in violation of 18 U.S.C. § 924(c)(l)(A)(iii) and (j) and 2.

52. CHANDRA HARMON was also indicted in United States v. Sterling Roberis, et al.,
Case No: 3:ISCR032 (SD Ohio) on the charge of aiding and abetting and using intimidation,
threatened and corruptly persuading another person, or attempting to do so, and engaging in
misleading conduct toward another person with intent to influence, delay, and prevent the
testimony of any person in an official proceeding with regard to the evidence related to the
killing of Robert Caldwell through the use of a firearm in violation, in violation of 18 U.S.C.
§ 1512(b) and 2.

53. Both TAWNY CALDWELL and STERLING ROBERTS are in prison awaiting trial.

54. A few days after Robert Caldwell’s murder, one boy (identified herein as “J.C.”) ran
away and was missing for over a year.

55. After being missing for over one year, the boy was found at the horne of an employee of
LISA THOMAS’ dog grooming business.

56. TAWNEY CALDWELL’S and Robert Caldwell’s three boys were placed in the custody
of Robert Caldwell’s mother the night he was murdered

Page 18 0f35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 20 Of 36 PAGE|D #Z 20

57. LISA THOl\/IAS and STACI THOMAS, pictured below, the daughter of LlSA
THOMAS, took custody of TAWNY CALDWELL’S two daughters

 

58. With TAWNEY CALDWELL in jail, TAWNEY’S mother CHANDRA HARMON
indicted in relation to the murder of the boys’ father, and LISA THOMAS embroiled in civil
litigation over the ownership of 9397 RlDlNGS BOULEVARD, which she claimed as the
proceeds of her “escort” business, STACI TI-IOMAS became the logical person on the maternal
side to seek custody of TAWNEY’S boys.

59. STACI THOMAS is TAWNEY CALDWELL’S cousin.

60. STACI THOMAS has always been financially dependent on LISA THOMAS. STACI
relied on LISA THOMAS to pay for her seven years of college. STAC`I has lived with LISA
THOMAS since graduating from college. STACI planned to continue living with LISA
THOMAS if given custody of the boys. Consequently, both LlSA THOMAS and STACI
THOMAS were cross examined at the June 2018 custody hearing for the boys.

61. LlSA THOMAS’ testimony at the boys June 20, 2018 custody hearing reveals further
details on her “escort” business, her relationship with HELMS, and her income.

62. THOl\/IAS testified as follows:
a. She owns Jan’s Grooming, a sole proprietorship (32-33.)
b. She is 50. (34.)

c. She was being evicted from a rental house on Social Row Road in Centerville. (34.)

Page 19 of35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 21 Of 36 PAGE|D #Z 21

d. She is part owner of 9397 RlDlNGS BLVD, which is in a LLC. (37.)

e. She has had sex with HELMS on more than one occasion during their 10 year
relationship (39.)

f. She has been an escort. (40-41.)
g. She provided escort services to HELMS beginning in 2007. (43.)

h. Prior to September 2013, she also provided escort services to other clients in
addition to HELMS. (43-44.)

i. She could not remember the names of any of those other clients. (44.)
j. She tried to avoid testifying to her escort business averring:

A. l, I don’t really see that getting into the litigation of my other case.
l’ve acknowledged that l was an escort previously Being an escort, l
would escort people. l did not have sex all the time. l may have had sex if
l was in a relationship with someone so l can’t just make a blanket
statement of oh, l had sex with everyone l ever had a client with or l never
had sex with anyone that was a client of mine. lt wasn’t sex. l’ve gone on
trips. l’ve been to dinner. l’ve done different things (45.)

Q. Did you have sexual relations with any of your clients that you
provided escort services to? One of them, ten of them? l don’t care. Did
you have sexual relationships with any of your escort clients when you
were providing escort services?

A. l have had sex before

Q. Okay. And in exchange for your escort services, you received a fee for
those services, correct?

A. A fee for their --- my services if l had sex or didn’t have sex.

Q. Okay. So sex sometimes was a part of it. Sex was sometimes not a part
of it. l understand ls that - is that correct‘?

A. Yeah, 1 guess that could be correct

Q. Okay. So George l-lelms was paying you $30,000 a month -

A. uh-huh.

Q. a for your escort services?

A. Yes.

Q. And again, those escort services during the period of time in which he
was providing you $30,000 a month for compensation for your escort
services sometimes included sex, sometimes didn’t?

A. Sornetimes l didn’t see him for months, yeah.

Q. Okay. That’s a good deal. You were paid the 530,000 to provide
exclusive escort services for just George Helms, correct?

A. Correct.

Page 20 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 22 Of 36 PAGE|D #Z 22

k. l-IELl\/IS purchased the house at 939'/' Ridings Boulevard and put it into the LLC.
(47-48.)

l. HELl\/IS “allotted me the money, and what l did with the money was mine.” (48.)
m. She is currently employed by Jan’s Grooming, earning $50,000 a year. (55.)

n. STACI makes about $50,000 a year from Jan’s Grooming. (56.)

o. The check she gave for the rental house on Social Row Road bounced. (61.)

p. She employs Ronda, Zach and Joanne, but could not remember their last names.
(64.)

q. She denies that Jan’s Grooming is a front for her prostitution and escort business
(64.)

r. She could not remember how much Jan’s Grooming brought in in 2017. (64.)

s. HELMS purchased the l\/[ercedes ML350 SUV STACI drives and she paid the loan
payments (66, 68, 70.)

t. HELMS paid for STACl’S horse. (71.)
u. l-lELl\/IS paid for some of STACI’S college education (71.)
v. She would not support her daughter STACI being an escort. (71.)

w. Years ago CHANDRA HARMON was an escort and showed LlSA THOMAS her
website. (99.)

Page 21 of35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 23 Of 36 PAGE|D #Z 23

x. TAWNEY CALDWELL took photos for her escort site, yoursunshinetoday, at 9397
RIDlNGS BLVD. (100, 102.)

F_W_-=.~==F'=.j-===E=W==EE~+; - -:§= v -…

{§) n ' _____. ."” l --.g':_.z.,.r=..- t _
` ' ` n..t.¢»._._
, ,_..-._\_-.. g_\-o~-nn.a=-w-¢d-¢r-.-¢l\-

 

 

y. TAWNEY had free access to the 9397 RIDINGS BLVD property. (105.)

z. She “was not okay for TAWNEY ever being an escort if she ever was.” (105.)
aa. She testified: “l don’t think it’s ideal” to be an escort, (105.)

bb. “DISCREETLEE” was the name she used on her escort website. (107.)

cc. She advertised her escort services on “Eros.” (107.)

dd. THOMAS started her escort website in 2006 or 2002. (108.)

ee. THOMAS did not file taxes on her income from 2007, explaining that most of the
money was from HELMS. (108.)

Page 22 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 24 Of 36 PAGE|D #Z 24

ff.

gg-

hh.

ii.

jj-

ll.

THOMAS did not file taxes for income from her escort services for 2008, 2009,
2010, 2011, 2012, 2013, 2014, 2015, 2016, or 2017. (109.)

She did not accept credit cards for either her escort services or Jan’s Grooming.
(110.)

She has travelled out of the country escorting (112.)
She has travelled to China with HELMS. (113.)

She used the WIC card to buy baby formula for TAWNEY’S daughter. (l 19.)

_ She testified that she did not travel to Michigan to meet HELMS, “I met him in

ohio_" (142.)

She has never escorted out of her home. She would “go to a location, wherever I’m
meeting someone ifit’s a restaurant, ifit’s a place.’1 (143.)

mm. She has travelled out of state to provide escort services (143.)

HH.

OO.

Pl)-

qq~

SS.

tt.

U.ll.

VV.

She has travelled to Florida, China, California, lllinois, and Michigan. (144.)
Sometimes she is paid at the beginning of a job, sometimes at the end. (144.)

She is always paid in cash. (145.)

She never puts money from escorting into the account for Jan’s Grooming. (145.)

As an escort, she had an hourly rate, and could negotiate a daily rate or if she went
for a weekend or day or an hour. (_146.)

Her normal rate is 55 50 per hour. (146.)

TAWNEY’S rates on her escort website were consistent, TAWNEY also charged
3550 an hour. (147.)

TAWNEY’S website listed $l,000 for 2 hours, and $5,000 for overnight (147.)

Her fee for 2 hours was also 51,000. Her rate was not $5,000 for au ovemight; she
did not have a particular overnight fee. (148.)

ww. She would negotiate a rate for weekends or extended periods of time like

XX.

travelling to China. (148.)

She did not keep track of who’s paid and not because “you get either paid at the
beginning or at the end so there’s no - you don’t have to wonder if someone paid.”
(148.)

Page 23 of 35

63.

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 25 Of 36 PAGE|D #Z 25

yy. The email associated with her escort website is “discreetlee@aol. (149.)
zz. She provided escort services to HELMS up until sometime in 2016. (155.)
STACl THOMAS also testified at the boys’ custody hearing as follows:

a, The first year she was paid salary out of Jan’s Grooming was 2018, when she was
being paid $50,000. (230.)

b. The prior year, 2017, she was paid maybe 510,000. (230.)
c. She works mostly from home, but the number of hours is not substantial. (231.)

d. She does not take care of grooming pets, she takes care of payroll and manager
duties. (231.)

e. The employees include Rhonda, Joanne and Zach; but she does not know their last
names. (232.)

f. The employees write their own checks (232.)

g. She has never worked as an escort or helped her mother with her escort business
(235 .)

h. She used Jan’s Grooming as her address on her Ohio driver’s license. (255.)
i. LISA THOMAS is the only authorized check signor for Jan’s Grooming. (260.)

j. STACI THOMAS could not provide the average price for grooming at Jan’s
Grooming, or the most that would be charged for grooming, or the most that has ever
been charged, or the least amount of money charged for grooming because the
amounts vary; or the number of clients, including whether they had more than 5
clients; what they do with their receipts because they don’t typically give clients
receipts; or the documents they gave the accountant to prepare taxes_; or the amount of
money received in 2017 including whether it was more than 3100,000; or how often
she makes deposits‘, or the amount of the deposits including whether it is more than
3100 or $1,000; or the amount of the last deposit; or how much the employees make;
how the employees are paid, such as hourly or weekly; what their schedules are
because they all work all day everyday lan’s Grooming is open_; or how long the
employees have worked there. (271~286.)

k. STACI THOMAS was aware that her mother was an escort. (380.)

l. HELMS bought her a Warm Blood horse which typically costs around $40,000 and
the horse HELMS bought probably cost more than 320,000. (3 82-383.)

Page 24 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 26 Of 36 PAGE|D #Z 26

64. ln an Affidavit filed in the civil litigation in support of her Motion for Summary
Judgment, THOMAS swore under oath that:

a. She provided escort services to HELMS.

b. HELMS offered to buy her the house at 9397 RIDINGS BLVD and pay her 530,000 a
month for her escort services;

c. The LLC was created for the purpose of carrying out the agreement with HELMS,
concealing the agreement, and avoiding taxes; and

d. The LLC was not created as a legitimate business.

65. Emails from HELMS indicate that HELl\/IS did not like THOMAS providing escort
services to other men. He did not trust THOMAS when she said she only went to dinner but
stayed out until 4:30 “watching a fight”. HELMS did not like THOMAS saying that she was
going to spend 10 days at a client’s vacation home and admitting “Yes l will sleep with him”.
HELMS did not like that THOMAS failed to tell him about her arrest for prostitution on
February l'l, 2009.

66. On September 21, 2013, HELMS texted THOMAS: “What are you doing today? No
Rolls yet had to put it on hold while [l] buy my lover a house! l !! l would rather hold her hand
than drive a rolls! Not to mention that it’s a lot more fun to ride her than in a Rollsl l !! l would
like to fuck her the Rolls! To be honest l love fucking her! l !!

67. On January 28, 2014, HELMS texted THOMAS “Your l\/Ioney is in Your Account”.
THOMAS texted back a photo.

68. THOl\/IAS kept the following notes of the messages from HELMS:

01/20/’ 14 Your $ in your acct.

10/08/14 Wish married & F ing all nightl You are my Pretty Woman!
02/14/15 Love ur P when F me

06/02/15 Screenshot

08/29/15 PP aka Platinum P....

09/'08/ 15 Need Platinum Pussy

09/21/15 Platinum Pussy

09/24/15 Platinum Pussy

69. Your Affiant is aware that Pretty Woman is the name of a movie in which a wealthy

businessman picks up a prostitute on the street and pays her $3,000 to spend the weekend and
have sex with him.

Page 25 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 27 Of 36 PAGE|D #Z 27

70. THOMAS identified in her Answers to lnterrogatories the following times she travelled
for her escort services before she began providing exclusive escort services for HELMS:

06/--/07 China two week trip
Pre2013 Los Angeles California on several occasions (Beverly Wilshire)
Pre2013 Fort Lauderdale, Florida on many occasions (Loews Hotel)
Pre2013 Atlanta, Georgia on several occasions
Pre2013 Dctroit, Michigan many times (Somerset lnn)
Pre2013 Toronto, Canada 2-3 times

71. Records obtained during the investigation confirm the following travel:
03/21/07 THOMAS travel from Cincinnati Ohio to Toronto Canada
03/22/0? THOMAS travel from Canada to Cleveland Ohio
03!22/07 HELMS vehicle crossing into Detroit Michigan
06/01/07 THOMAS and HELl\/IS travel Los Angeles CA to Narita Tokyo
06/10/07' THOMAS and HELMS travel Narita Tokyo to Los Angeles CA
06/25/08 THOMAS and HELMS cross into Detroit Michigan

72. THOMAS identified in her Answers to lnterrogatories the following times she travelled
after she began providing exclusive escort services to HELMS:

November 20»21, 2013 Detroit, Michigan

July 3, 2013 Detroit, i\/lichigan
July 6-'/', 2013 Detroit, Michigan
July 9, 2013 Detroit, Michigan

July 13, 2013

July 15, 2013
August 2, 2013
August19, 2013
August 28, 2013
September 4, 2013
Septernber 10, 2013
October l l, 2013
October 13, 2013
October 16-17, 2013
October 25, 2013
October 30, 2013
November 6, 2013
November 15, 2013
November 20, 2013
December 12, 2013
January 9, 2014
January 15, 2014
February 27, 2014
March 24, 2014

Detroit, l\/lichigan
Detroit, l\/lichigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, l\/lichigan
Detroit, Michigan
Detroit, l\/lichigan
Detroit, Michigan
Detroit, Michigan
Detroit, l\/lichigan
Detroit, l\/Iichigan
Detroit, l\/lichigan
Detroit, Michigan
Detroit, Michigan
Florida

Detroit, Michigan
Detroit, l\/Iichigan
Detroit, Michigan
Detroit, l\/Iichigan

Page 26 of 35

April l, 2014

April 24, 2014
May 12~13, 2014
May 27, 2014

June 10, 2014

June 26, 2014

July 17, 2014

July 30, 2014
August 14, 2014
September 2, 2014
September 16, 2014
October 13, 2014
October 25, 2014
November 23, 2014
December 17, 2014
January 30, 2015
February 22, 2015
March 15, 2015
April 18, 2015
April 29, 2015

May 14, 2015
August 5, 2015
September 23, 2015
October 7, 2015
November 24, 2015

CaSe: 3218-mj-OO813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 28 Of 36 PAGE|D #Z 28

Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, l\/lichigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, l\/iichigan
Detroit, l\/lichigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan
Detroit, l\/Iichigan
Detroit, Michigan
Detroit, l\/lichigan
Detroit, Michigan
Detroit, Michigan
Detroit, Michigan

73. On the occasions THOMAS traveled to l\/lichigan, after she began providing “exclusive
escort services” for HELMS, she typically spent only one night in Detroit. She typically stayed at
a hotel_ Consequently, HELMS was paying THOl\/IAS approximately 330,000 a month, and he
got to see her for one night in a hotel.

74. l-lELl\/IS’ wife lived in town. HELMS owned a small business, which his wife worked at
and the employees knew his wife. lt is reasonable to conclude that HELMS was not paying
THOMAS to escort him to business functions HELl\/IS had two children, one of which still lived
at home. HELl\/IS was not lacking in companionship

75. Given that THOMAS swears that her relationship with HELMS was a “business
relationship”, that her contract with HELMS was to provide “exclusive escort services”, that
THOMAS was being paid approximately $30,000 a month to travel approximately one time per
month to Michigan where she spent overnight in a hotel, and that she had sex with HELMS, your
Affiant is unaware of any reason, other than sex, that HELMS was paying THOMAS 330,000 a
month.

Page 27 of35

CaSe: 3218-mj-OO813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 29 Of 36 PAGE|D #Z 29

C. MONEY LAUNDERING VIOLATIONS

76. The proceeds of HELMS’ Mann Act violations totaled in excess of $2,469,752.
According to HELl\/IS’ allegations in the Complaint he filed to dissolve RIDINGS
BOULEVARD PROPERTIES LLC that he paid THOMAS 31,709,876.41 which went toward
the purchase, furnishing, utilities, maintenance, taxes and repair of 9397 RIDINGS BLVD. ln
addition, according to HELMS’ allegations in the Motion for a Temporary Restraining Order, he
paid an additional $759,876.41 to THOMAS, which $759,876.41 was deposited into the LLC’S

bank account
BANK ACCOUNTS

77. The lRS investigation revealed that HELMS and THOMAS used the following bank
accounts:

a. CHASE BANK ACCT#****7690 originally in the name of GEORGE HELMS,
then in the name of GEORGE HELMS and JOYCE HELMS;

(l) l-lELl\/IS wrote checks to cash from this account that were deposited in STACI
THOMAS’ PNC account #1704.

(2) No deposits were made after HELMS ended his relationship with THOMAS.

b. PNC BANK ACCT# ****"‘*0367 BUSINESS CHECKING ACCOUNT in the
name of R BOULEVARD PROPERTIES LLC;

(l .) The LLC’s account was opened on October l 1, 2013, shortly before the LLC
purchased the 939'7 RIDINGS BLVD property

(2.) The authorized signors are HELMS and THOMAS.

(3.) The deposits into this account consisted cf deposits made from HELMS’ Chase
account

(4.) There are no rent payments made into this account

(5.) During the time period of 10/11/2013 through 3/30/2016, numerous checks were
written and withdrawals were made from this account by THOl\/IAS for personal
living expenses

(6.) The deposits into this account in 2017 are less than 310.00.

(7.) The ending balance on December 29, 2017l is zero ($0.00) dollars

Page 28 of35

CaSe: 3218-mj-OO813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 30 Of 36 PAGE|D #Z 30

C.

PNC BANK ACCT#*"’="‘*"’""{}GSZ in the name of GEORGE HELMS;

(l.)HELl\/IS’ PNC account was opened in February 2016, around the time his wife
filed for divorce;

(2.)HELMS has a direct deposit of 3500 per month into this account from a company
identified herein as AEC. (HELMS is the chairman and CEO ofAEC since 1987.
AEC is headquartered in Redfora', Michigan and has locations in the northern
Ohio area to serve customers throughout North America. Since 1922, AEC o}j‘ers
deep drawn metal stamping services for customers in the automotive home
hardware medical electronics andfooa' industries )

(3.) HELl\/IS made the following large deposits into his PNC Account #0652:

02/18/16
04/15/16
06/20/16
04/24/18

$50,000.00
314,000.00
350,000.00
312,317.69

PNC BANK ACCT# ******6723 CHECKING ACCOUNT in the name of LISA

THoMAs;

(1.) Multiple deposits made into this account in 2011 and 2012 were transfers from
PNC Account #1704 which is the custodial savings account the THOMAS had

for STACI',

(2.) Additional deposits were made into this account from an individual identified
herein as “T.B.” as follows:

06/13/11
01/03/12
01/24/12
03/07/12
03/26/12
09/24/12
03/17/'13

$4,500
$4,500
$2,500
$4,500
$4,500
$4,500
$3,500

(3.) Prior to opening the R BLVD PROPERTIES LLC PNC Account #0367, two
380,000 deposits were made into this account on 08/15/13 and 08/20/13;

(4.) The deposits into this account in 20171 are less than $3,500 for the year.

Page 29 of35

78.

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 31 Of 36 PAGE|D #Z 31

e. PNC BANK ACCT# r***i=*ssn BUslNEss CHECKING AcCoUNT in the
name of JAN’s GRooMING;

(1.) The deposits into this account in 2017' average approximately $9,000 a month.

(2.) The withdrawals do not support THOMAS’ testimony that she was paid $50,000
a year from the business.

f. PNC BANK ACCT# ******1704 SAVINGS ACCOUNT in the name of STACI
THOMAS, LISA R THOMAS CUSTODIAN;

(l.) THOMAS made multiple deposits into this account that came from HELMS.
Then she typically transferred those funds into her PNC Acct #6723.

(2.) The deposits into this account in 2017 (after THOMAS stopped doing business
with HEMS) are less than $2,000 for the year.

FINANCIAL TRANSACTIONS
The following financial transactions were conducted:
On or about 10/11/2013, a deposit of $950,000 was made into PNC Bank account 0367,

R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter;

. On or about 10/15/2013, a withdrawal of $922,699.1 5 was made by THOMAS from PNC

Bank account 0367, R BOULEVARD PROPERTIES LLC.

On or about 10/18/2013, a deposit of 323,525 was made into account was made into PNC
Banl< account 0367, by way of a cashier’s check from Wn`ght Patt Credit Union and it
was to the order of Lisa Thomas Re: John B. Terry 30 E. Apple Street, Suite 6257',
Dayton, OH 45409. (According to a healthcare website, Dr. Terry is a medical doctor,
specializing in neurology, vascular and interventional radiologyfor 28 years.)

On 01/28/2014, a deposit of 380,000 was made into PNC Bank account 0367, R
BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank with
HELMS as the remitter.

On or about 04/25/2014, a deposit of $80,000 was made into PNC Bank account 0367, R
BOU LEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank with
HEI_MS as the remitter.

On or about 06/18/2014, a deposit of 350,000 was made into PNC Bank account 0367, R

BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank with
HELMS as the remitter.

Page 30 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 32 Of 36 PAGE|D #Z 32

11.

On or about 07/18/2014, a deposit of $50,000 was made into PNC Bank account 0367’,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with I-IELMS as the remitter.

On or about 09/09/2014, a deposit of SS0,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 11/13/2014, a deposit of $50,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 01/21/2015, a deposit of 350,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 03/03/2015, a deposit of $37,'719.40 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a check from a company identified
herein as “AEC” made payable to HELMS. On or about 04/08/2015, a deposit of
$35,000 was made into PNC Bank account 0367, R BOULEVARD PROPERTIES LLC,
by way of a cashier’s check from Chase Bank with HELMS as the remitter.

On or about 06/10/2015, a deposit of $35,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 07/15/2015, a deposit of 315,000 was made into PNC Bank account 0367,
R BOULEVARD PRO_PERTIES LbC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 08/03/2015, a deposit of $35,000 was made into PNC Bank account 036?,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 09/14!20] 5, a deposit of 325,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 10/27/2015, a deposit of 330,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

On or about 12/15/2015, a deposit of $35,000 was made into PNC Bank account 0367,

R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

Page 31 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 33 Of 36 PAGE|D #Z 33

r. On or about 12/18/2015, a deposit of 335,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

s. On or about 02/13/2016, a deposit of $25,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a cashier’s check from Chase Bank
with HELMS as the remitter.

t. On or about 03/16/2016, a deposit of $10,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by Way of a check from PNC Bank With HELMS
as the remitter.

u. On or about 03/25/2016, a deposit of $5,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a check from PNC Bank with HELMS
as the remitter.

v. On or about 04/04/2016, a deposit of 33,000 was made into PNC Bank account 0367,
R BOULEVARD PROPERTIES LLC, by way of a counter check from PNC Bank
account 4305916723 with THOMAS as the remitter.
79. HELMS checks to the LLC total approximately 51,682,719.40.
80. HELMS stopped paying THOMAS after his wife filed for divorce in 2016_
D. TAX VIOLATIONS

81. THOMAS has failed to report any payments for her escort services on the tax returns that
she filed.

82. Your Affiant has verified that payments of approximately $1,682,719.40 were paid by

HELMS into the LLC’s bank account and at least an additional $400,000 was paid by HELMS
IN Chase Bank checks payable to himself, cash or LISA THOMAS, which was not deposited

into the LLC’s bank account.

83. THOMAS failed to report HELMS’ payments well in excess of $i ,000,000 as income
from her escort service on her 2013, 2014, 2015, 2016 and 2017 tax returns.

84. HELMS did not report any of his alleged payments of$l,709,876.4l as a gift to LISA
THOMAS.

Page 32 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 34 Of 36 PAGE|D #Z 34

IV. FORFEITURE

A. Net Proceeds due to the Sellers of the Real Proper_ty located at 9397 RIDINGS
BOULEVARD, Centervillel Ohio (“Love Nest”)

85. HELMS and THOMAS created R BOULEVARD PROPERTIES LLC for the purpose of
making payments to TI-IOl\/IAS for her exclusive escort services; to conceal the home from his
wife; to transfer the home to THOMAS as payment for her exclusive escort services; and to
avoid gift tax.

86. HELMS deposited $950,000 into the R BOULEVARD PROPERTIES LLC account on
October 11, 2013.

87. The $950,000 deposit came from HELMS personal bank account.

88. On October 30, 2013, HELMS and Tl-IOMAS purchased the residence located at 9397
RIDINGS BOULEVARD, CENTERVILLE OHIO, pictured below, for $925,000.

 

89. THOMAS lived at 9397 RlDINGS BLVD from Novernber 2013 through July 2016.
90. The real property is being sold for $790,000.

91. The closing is scheduled for December 20, 2018.

92. The Net Proceeds due to the Sellers of the Real Property located at 9397 Ridings

Boulevard, Centerville Ohio, 45458 are subject to forfeiture as proceeds of the Mann Act
violation, as property that facilitated the Mann Act violation, and as property involved in money

laundering

Page 33 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 35 Of 36 PAGE|D #Z 35

CONCLUSION

Based on the above information, your affiant believes that probable cause exists that:
a. The following violations have been committed:

(1) 18 U.S.C. § 2422(a) (Mann Act);

(2) 18 U.S.C. § 1956 (Money Laundering);

(3) 18 U.S.C. § 1957 (Money Laundering (Spending));

(4) 18 U.S.C. § l956(h) (Conspiracy to Commit Money Laundering); and

(5) 26 U.S.C. § 7201 (Tax Evasion);

(6) 26 U.S.C. § 7202 (False Tax Return);

(7) 26 U.S.C. § 7203 (Failure to File, Pay Tax);

b. and the Net Proceeds of the Sale of 9397 Ridings Boulevard is subject to
forfeiture pursuant to:

(1) 18 U.S.C. § 981(a)(l)(C)(civil forfeiture) as property, real or personal which
constitutes or is derived from proceeds traceable to any offense constituting

“specified unlawful activity” (“SUA”) as defined in 18 U.S.C. § 1956(0)(7) which
includes a violation of 18 U.S.C. § 2422(a)(Mann Act); 18 U.S.C. § 1956 (l\/Ioney
Laundering), 18 U.S.C. § 1957 (Laundering SUA Proceeds in Excess of$10,000.00)', or a
conspiracy to commit such offense;

(2) 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(0)(criminal forfeiture) as property,
real or personal which constitutes otis derived from proceeds traceable to a violation of
any offense constituting “specified unlawful activity” as defined in 18 U.S.C.

§ 1956(c)(7) which includes a violation of 18 U.S.C. § 2422(a)(1\/lann Act); 18 U.S.C. §
1956 (Money Laundering), 18 U.S.C. § 1957 (SUA Transactions in Excess of
810,000.00); or a conspiracy to commit such offense ;

(3) 18 U.S.C. § 2428(a)(1) (criminal forfeiture) as property, real or personal that was used
or intended to be used to commit or to facilitate the commission of a violation of 18

U.S.C. § 2422(a);
(4) 18 U.S.C. § 2428 (a)(2) (criminal forfeiture) as property, real or personal, constituting

or derived from any proceeds that such person obtained, directly or indirectly, as a result
ofa violation of 18 U.S.C. § 2422(a);

Page 34 of 35

CaSe: 3218-mj-00813-|\/|.]N DOC #Z 1 Filed: 12/19/18 Page: 36 Of 36 PAGE|D #Z 36

(5) 18 U.S.C. § 2428(b)(l)(civil forfeiture) as property, real or personal used or intended
to be used to commit or to facilitate the commission of a violation of 18 U-S.C.

§ 2422(a); and

(6) 18 U.S.C. § 2428(b)(2) (civil forfeiture) as property, real or personal, that constitutes
or is derived from proceeds traceable to a violation of 18 U.S.C. § 2422(a).

%W
Kenn@. How{rd

Special Agent
Federal Bureau of lnvestigation

Your Affiant further sayeth naught.

  
 

Subscribed and sworn to before me this 19th day of ]:)e§#___h n 2018
aaa t "

  
  
 

   

 

f"_\l`.-;!;:;, fails i 7 s1 1 \\; \ /J/_\`
r._¢ , .‘ ~ - ~ .. \_»_{/\
Mic_hael Newmany \\=-\`G.\»\

-):! _ : i--t-,

\/, f. Magistrate Judge-';~ i;¢..,»j
v - ref
. ,7 z
f"~\?/l"
/»"!`:&.'f'i"'
y
/

Page 35 of 35

